Citation Nr: 1026301	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  96-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for psoriasis, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980 
and from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) 
and Board remands.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to an increased evaluation for 
psoriasis.  After reviewing the Veteran's claims folder, the 
Board concludes that additional development is necessary in order 
to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Review of the Veteran's claims file reveals that further 
development is required with regard to his claim of entitlement 
to an increased evaluation for psoriasis.  Specifically, and as 
noted in the Board's June 2008 remand, the Veteran has reported 
on numerous occasions that he experiences regular flare-ups of 
his service-connected psoriasis, during which times his symptoms 
are significantly more severe than during the normal period.  In 
accordance with the Board's June 2008 remand, the Veteran was 
afforded a VA examination in April 2009 addressing the severity 
of his service-connected psoriasis.  However, the April 2009 VA 
examination report reflects that it was not conducted during a 
flare-up of the Veteran's psoriasis, as instructed by the Board's 
June 2008 remand.  RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of law 
when it fails to ensure remand compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the April 2009 VA examination 
is insufficient to allow a proper evaluation of the current 
severity of the Veteran's service-connected psoriasis.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in 
evaluating disabilities that are subject to periodic 
exacerbations or outbreaks, an examination should be scheduled 
during such an exacerbation); see Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(noting that when the medical evidence of record is insufficient, 
in the opinion of the Board, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).  In an August 2008 statement, the Veteran reported 
that he had outbreaks of psoriasis which covered 40 to 50 percent 
of his body every six to nine months, and that the outbreaks 
lasted from three to five months.  In a September 2009 statement, 
the Veteran stated that he has an outbreak of psoriasis roughly 
once or twice a year, and that the outbreaks last for three to 
four months at a time.  Thus, an additional VA examination is 
required to determine the severity of the Veteran's psoriasis 
while it is active.  As the Veteran's reported outbreaks 
regularly last from at least three to four months, the unusual 
scheduling requirements for a new examination should not be 
insurmountable so long as sufficient deference is given to allow 
the examination to be scheduled at short notice.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the 
appropriate VA examination to determine the 
severity of his service-connected psoriasis.  
This examination must be scheduled during a 
period of flare-up of this condition, which 
is likely to occur at short notice.  The 
examining facility must be fully informed of 
the unusual requirements in this case and 
communicate with the Veteran as necessary to 
maximize the likelihood of performing the 
examination during a flare-up of the claimed 
condition.  Appropriate instructions must be 
provided to the Veteran in this regard.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
diagnostic tests and studies must be 
accomplished.  All pertinent symptomatology 
and findings must be reported in detail.  The 
examiner must specifically state the 
percentage of the exposed areas affected and 
the percentage of the entire body affected.  
The examiner must also state whether the 
Veteran requires systemic therapy for his 
psoriasis, such as corticosteroids or other 
immunosuppressive drugs, and if so the 
duration of this therapy.  Any opinion 
provided must include an explanation of the 
basis for the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.  The report must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


